Fourth Court of Appeals
                                San Antonio, Texas
                                    December 17, 2018

                                   No. 04-17-00465-CV

                          HOUSING AUTHORITY OF ALICE,
                                    Appellant

                                             v.

 TEXAS MUNICIPAL LEAGUE SELF-INSURANCE FUND aka Texas Municipal League
                      Intergovernmental Risk Pool,
                               Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-03-54404-CV
                       Honorable Oscar (O.J.) Hale, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

      The panel has considered the appellant’s motion for rehearing and request for oral
argument and the motion and request are hereby DENIED.

                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court